ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-455, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that ERIC S. LENTZ of SHORT HILLS, who was admitted to the bar of this State in 1976, and who has been temporarily suspended from the practice of law since December 31, 2010, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to comply with client’s reasonable requests for information), RPC 1.16(a)(2) (failure to withdraw from representation when unable to continue due to impairment), and RPC 8.1(b) (failure to cooperate), and good cause appearing;
It is ORDERED that ERIC S. LENTZ is hereby reprimanded; and it is further
ORDERED that the temporary suspension of respondent, entered by Order of this Court filed December 31, 2010, shall continue pending the further Order of the Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension, and that he shall comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.